EXECUTION COPY EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT ("Employment Agreement"), dated as of August 1, 2008, between Perkins & Marie Callender's Inc. (the "Company"), and Pete Pascuzzi (the "Executive"). WHEREAS, the Company wishes to assure itself of the management services of the Executive for the period provided in this Employment Agreement, and the Executive desires to serve in the employ of the Company for such period, upon the terms and conditions hereinafter provided. IT IS THEREFORE AGREED AS FOLLOWS: 1.Employment, Duties and Acceptance. 1.1Employment by the Company. Effective May 19, 2008 (the "Effective Date"), the Company hereby employs the Executive, for itself and its affiliates, for the Term (as herein defined), to render exclusive and full-time services in the capacity of Executive Vice President, Corporate Restaurant Operations, subject to the direction of the Company's Chief Executive Officer and the Board of Directors of P&MC's Holding LLC, the indirect parent of the Company (the "Board of Directors"), in accordance with applicable law and the Company's corporate governance policies. The Executive may engage in personal, charitable, professional and investment activities except to the extent that the Board of Directors reasonably determines that ally such activity conflicts or significantly interferes with the performance of his responsibilities to the Company under this Employment Agreement. 1.2Duties/Authority. The Executive shall have responsibilities commensurate with the office of Executive Vice President, Corporate Restaurant Operations, subject to the control and direction of the Chief Executive Officer and Board of Directors in accordance with applicable law and the Company's corporate governance policies. The Executive agrees to hold such additional offices of the Company and its affiliates as may reasonably be assigned to him by the Board of Directors or the Chief Executive Officer from time to time. 1.3Acceptance of Employment by the Executive. The Executive accepts such employment and shall render the services described above. Subject to election (i) by the Company's stockholders or appointment by the Board of Directors, the Executive may also serve during all or any part of the Term as a director of the Company, and (ii) by the Company, the Executive may also serve during all or any part of the Term as an officer or director of any other entity controlled by or under common control with the Company, in each case without any compensation therefor other than that specified in this Employment Agreement. 1.4Place of Employment.
